NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Eric Furman on February 25, 2022.
The application has been amended as follows: 
ALLOW claims 1 and 13-16.
Rejoin and ALLOW claim 17.
ALLOW claims 18-19.
Cancel claims 20-22.
ALLOW claims 23-24.
Reasons for Allowance
The claimed invention is drawn to amide compounds.  The compounds have been searched and are free of the prior art and non-obvious.  In particular, the closest prior art compound is exemplified by CAS RN 1838941-62-0, entered into STN on 12/30/2015, having the following 
    PNG
    media_image1.png
    192
    399
    media_image1.png
    Greyscale
 which differs from the claimed compounds in comprising a carbonyl group on the thiophene ring at R7 as opposed to, for example, a C1 alkylcarbonyl group as instantly claimed (wherein R7 is g14).  While modifying the prior art compound to replace a carbonyl group with a C1 alkylcarbonyl group may have been obvious, the structurally related prior art compounds exemplified by CAS RN 1838941-62-0 are merely compounds entered into STN and are not disclosed as exhibiting any activity.  As such, there would have been no motivation to modify said compounds to provide structurally related compounds exhibiting an activity of interest.    
Furthermore, as amended, the claimed genus of compounds share a single structural similarity and thus entail a proper Markush Group.  And since the claims contain written support and are considered to be enabled, the claims are ALLOWED.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG D RICCI whose telephone number is (571) 270-5864.  The examiner can normally be reached on Monday through Thursday, and every other Friday, 7:30 am - 5:00 pm ET.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CRAIG D RICCI/Primary Examiner, Art Unit 1611